                IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                :      1:18CR489-1
                                        :
           v.                           :
                                        :
ALBERTO BAHENA-BAHENA                   :      FACTUAL BASIS


     COMES NOW, the United States of America, by and through Matthew

G.T. Martin, United States Attorney, and as a factual basis in support of the

defendant=s plea of guilty under Rule 11, Fed. R. Crim. P., states as follows:

      Alberto BAHENA-BAHENA, a.k.a. Alberto Bahena Bahena, Alberto B

Bahena, Alberto Bahena B. AND Eduardo Gamez, is a Mexican citizen by

birth on November 21, 19XX (per his declarations). He is a two-time prior

deport criminal alien (in addition to one voluntary return), and subject of

Immigration     A-file   XXX-668-203,   FBI    Number     XXX046HB5,       State

Identification Number NCXXX5874A, and USMS Registration Number

XXX61-308.

      On April 28, 1997, Bahena-Bahena was one of thirteen persons

encountered by INS at/near Omaha, NE, determined to be unlawfully present

in the United States, and voluntarily returned to Mexico, afoot, at the Paso Del

Norte Bridge in El Paso, TX, the following day.




        Case 1:18-cr-00489-LCB Document 14 Filed 01/31/19 Page 1 of 7
      On December 27, 2012, he was one of five persons encountered by Border

Patrol in Gila Bend, AZ, determined to be unlawfully present in the United

States, and transported to the Wellton, AZ, Border Patrol Station where he

was ordered removed from the United States by designated officials. He was

convicted December 28, 2012, in the United States District Court for the

District of Arizona, Yuma Division, for illegal entry, in violation of Title 8,

United States Code, Section 1325(a)(1), and sentenced to time served. On

December 28, 2012, agency form I-296 Notice to Alien Ordered Removed/

Departure Verification was executed by including his fingerprint, photograph,

and signature, and BAHENA-BAHENA was removed from the United States

to Mexico, afoot, at Calexico, CA. He was advised prior to removal that he was

prohibited from entering, attempting to enter, or being in the United States for

a period of five years from the date of his departure from the United States

without the express consent of the Secretary of Homeland Security. He was

further advised that doing so without the express consent of the Secretary of

Homeland Security was a crime.

      Bahena-Bahena was next encountered on January 21, 2014, by Border

Patrol at/near Ajo, AZ. He was again determined to be unlawfully present in

the United States, and transported to the Ajo, AZ, Border Patrol Station for

processing. His order of removal was then reinstated by designated officials in

                                       2




        Case 1:18-cr-00489-LCB Document 14 Filed 01/31/19 Page 2 of 7
Why, AZ. He was convicted on January 22, 2014, in the United States District

Court for the District of Arizona, Tucson Division, for illegal entry, in violation

of Title 8, United States Code, Section 1325(a)(1), and sentenced to one

hundred five (105) days of imprisonment. Thereafter on May 6, 2014, agency

form I-205 Warrant of Removal/ Deportation was executed by including his

photograph, fingerprint, and signature, and BAHENA-BAHENA was removed

from the United States to Mexico, by foot, at Calexico, CA. He was advised

prior to removal that he was prohibited from entering, attempting to enter, or

being in the United States for a period of twenty years from the date of his

departure from the United States without the express consent of the Secretary

of Homeland Security. He was further advised that doing so without the

express consent of the Secretary of Homeland Security was a crime.

      Bahena-Bahena was arrested on September 29, 2018, in Rockingham

County, NC, by North Carolina State Highway Patrol for driving while

impaired, open container after consume alcohol first, no operator’s license,

reckless driving-wanton disregard, and drive left of center. He was transported

to the Rockingham County, NC, Jail in Reidsville. From there officers

submitted an Immigration Alien Query with BAHENA-BAHENA’s arrest

information to the ICE Law Enforcement Support Center (LESC). Based on

the information provided, the LESC determined that the subject that they had

                                        3




        Case 1:18-cr-00489-LCB Document 14 Filed 01/31/19 Page 3 of 7
arrested appeared to relate to FBI number XXX046HB5, State Identification

number NCXXX5874A, and Immigration A-file number XXX-668-203, and

further stated that ICE records indicated that that subject was previously

removed from the United States without record of legal re-entry. An ICE

detainer was lodged against BAHENA-BAHENA with the Rockingham County

Jail on September 30, 2018.

     On October 19, 2018, ICE Officers interviewed and fingerprinted

BAHENA-BAHENA at the Rockingham County, NC, Jail, in Reidsville where

he was advised of his Miranda rights in a language which he understands

(Spanish), which he waived in writing and made in part the following

statement in response to questioning:

     a)   that his true name is Alberto Bahena Bahena;
     b)   that he was born November 21, 1972, in Guerrero, Mexico;
     c)   that he is citizen of Mexico;
     d)   that he has previously been deported; and
     e)   that he has not applied to the Attorney General or the
          Department of Homeland Security for permission to re-enter
          the United States.

     ICE Officers subsequently submitted BAHENA-BAHENA’s fingerprints

through Next Generation Identification (NGI), which is connected to the

National Crime Information Center (NCIC), and the automated biometric

identification system used by ICE termed IDENT. The fingerprint-based

reports confirmed that he was the subject of FBI number XXX046HB5, State

                                        4




          Case 1:18-cr-00489-LCB Document 14 Filed 01/31/19 Page 4 of 7
Identification Number NCXXX5874A, and Immigration A-file number XXX-

668-203.

     On October 25, 2018, Department of Homeland Security’s Biometric

Support Center – West Latent Print Examiner L. Karel compared the known

fingerprint impressions of BAHENA-BAHENA taken by ICE Officers on an

FD-249 arrest tenprint card dated October 19, 2018, to NBINS FD-249 arrest

tenprint card from A-file XXX-668-203 dated April 28, 1997; AZCBP FD-249

arrest tenprint card dated December 27, 2012; I-296 Notice to Alien Ordered

Removed/ Departure Verification from A-file XXX-668-203 executed December

28, 2012, at Calexico, CA; AZCBP FD-249 arrest tenprint card dated January

21, 2014; and I-205 Warrant of Removal/ Deportation from A-file XXX-668-203

executed May 06, 2014, at Calexico, CA; and determined that the fingerprints

were made by the same individual.

     Bahena-Bahena was convicted on December 12, 2018, in Rockingham

County, NC, District Court for driving while impaired, and sentenced to time

served.

          Deportation Officer North conducted record checks of immigration

indices was unable to locate any record that Bahena-Bahena was granted

permission by the Attorney General of the United States or the Secretary of



                                        5




          Case 1:18-cr-00489-LCB Document 14 Filed 01/31/19 Page 5 of 7
the Department of Homeland Security to apply for admission to the United

States after deportation/removal.

     This the 31st day of January, 2019.

                                    Respectfully submitted,

                                    MATTHEW G.T. MARTIN
                                    United States Attorney


                                    /S/ LISA B. BOGGS
                                     Assistant United States Attorney
                                     Senior Litigation Counsel
                                     NCSB #10635
                                     United States Attorney’s Office
                                     Middle District of North Carolina
                                     101 S. Edgeworth Street, 4th Floor
                                     Greensboro, North Carolina 27401
                                     Phone: (336) 333-5351
                                     E-mail: lisa.boggs@usdoj.gov




                                       6




       Case 1:18-cr-00489-LCB Document 14 Filed 01/31/19 Page 6 of 7
                        CERTIFICATE OF SERVICE

      I hereby certify that on January 31, 2019, the foregoing was

electronically filed with the Clerk of the Court using the CM/ECF system,

which will send notification of such filing to the following: Cheryl D. Andrews,

Esquire.



                                    /S/ LISA B. BOGGS
                                    Assistant United States Attorney
                                    Senior Litigation Counsel
                                    NCSB #10635
                                    United States Attorney's Office
                                    Middle District of North Carolina
                                    101 S. Edgeworth St., 4th Flr.
                                    Greensboro, NC 27401
                                    Phone: 336/333-5351




                                       7




        Case 1:18-cr-00489-LCB Document 14 Filed 01/31/19 Page 7 of 7
